Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“an item” in claim 2, ll. 2
“a latching mechanism” in claim 4, ll. 2
“a locking mechanism” in claim 7, ll. 2-3
“a release mechanism” in claim 10, ll.1-2
“a first side locking mechanism” in claim 14, ll. 13
“a second side locking mechanism” in claim 14, ll. 18
“a locking mechanism” in claim 15, ll. 3
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one telescoping member” in claim 1, lines 11-12 and corresponding to the structural element 136 which provides the inner telescoping tube 138 to be secured to one another to allow the sleeve and tubes to be 
“a latching mechanism” in claim 4, line 2
“a locking mechanism” in claim 7, lines 2-3
“a release mechanism” in claim 10, lines 1-2
“a first side locking mechanism” in claim 14, line 13
“a second side locking mechanism” in claim 14, line 18
“a locking mechanism” in claim 15, line 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 10-11, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of “a latching mechanism” in claim 4, “a locking mechanism” in claim 7, “a release mechanism” in claim 10, “a first side locking mechanism” in claim 14, “a second side locking mechanism” in claim 14, and “a locking mechanism” in claim 15. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations: “a latching mechanism” in claim 4, line 2, a locking mechanism” in claim 7, lines 2-3, “a release mechanism” in claim 10, lines 1-2, “a first side locking mechanism” in claim 14, line 13, “a second side locking mechanism” in claim 14, line 18, and “a locking mechanism” in claim 15, line 3 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 14-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the above” in line 21There is insufficient antecedent basis for this limitation in the claim. It is also unclear what the above is referring to either a structure or function, rendering the claim indefinite.
Claim 14 recites the limitation “a selected height or elevated at a selected incline in lines 21-22. It is unclear what height or elevated incline must be acquired or is accepted to meet the claim limitation, rendering the claim indefinite. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barron (US Patent No. 3,915,102).
Regarding claim 1, Barron discloses: a multi-lift point elevator (Figures 1-3) comprising: a lifting frame (element 10); wherein the lifting frame has an upper lifting surface (element 16); wherein the lifting frame has a lower raising surface (element 24); wherein the upper lifting surface and the lower raising surface are conjoined to one another (see figure 2 and 3 showing element 16 and 24 conjoined to one another); a first lifting side (see figure 2 shows a lifting side (element 32) and see Detail A in the annotated figure below shows a left side of the device that is lifted which comprises element 32); a second lifting side (see figure 2 shows a lifting side (element 32) and see Detail B in the annotated figure below shows a right side of the device that is lifted which comprises element 32); at least one independent lift stanchion (see Detail C in the annotated figure below) affixed to either the first lifting side or the second lifting side (see Detail C in the annotated figure below affixed to the first lifting side (Detail A) or the second lifting side (Detail B)); wherein the independent stanchion comprises at least one telescoping member (element 18, “telescoping support assembly 18”) with at least an outer telescoping sleeve (element 20/28, see also col. 2, ll. 5-6) and at least one inner telescoping tube (element 21/22, see also col. 2, ll. 5-6).

    PNG
    media_image1.png
    776
    791
    media_image1.png
    Greyscale

Regarding claim 2, Barron discloses: the multi-point elevator of claim 1, further comprising at least one contact feature (element 11) for engaging an item being lifted (see col. 1, ll. 8-10 where the prior states that the device is used to have a multitude of different functions to be performed on the top surface of the device during operations).
Regarding claim 4, Barron discloses: the multi-point elevator of claim 1, further comprising a latching mechanism (see figures 1-2 elements 29/30/34/35/36/37/38 and see col. 2, ll. 29-45) for variably engaging the at least one inner telescoping tube with the at least one outer telescoping sleeve (see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element28) in order to variably engaging (via element 38) in order to allow the tubes to move upward or downward in a vertical direction).
Regarding claim 5, Barron discloses: the multi-point elevator of claim 4, wherein an outer surface of the inner telescoping tube comprises at least two orifices (see figure 2 element 23 having multiple orifices, see also col. 2, ll. 6-10). 
Regarding claim 6, Barron discloses: the multi-point elevator of claim 5, wherein an outer surface of the at least one outer telescoping sleeve comprises at least one engaging orifice (see figure 2 element 30, see also col. 2, ll. 19-21).
Regarding claim 7, Barron discloses: the multi-point elevator of claim 6, wherein the outer telescoping sleeve and inner telescoping tube are positioned relative to one another by inserting a locking mechanism (see figures 1-2 elements 29/30/34/35/36/37/38 and see col. 2, ll. 29-45) through the orifice of outer telescoping sleeve and one of the orifices of the inner telescoping tube (see figure 2 and also see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to allow elements 38 to pass through the orifice (element 30) of outer telescoping sleeve and one of the orifices (element 23) of the inner .
Regarding claim 8, Barron discloses: the multi-point elevator of claim 1, further comprising at least two independent lift stanchions (see Detail C in the annotated figure below).

    PNG
    media_image1.png
    776
    791
    media_image1.png
    Greyscale

Regarding claim 9, Barron discloses: the multi-point elevator of claim 8, wherein the independent lift stanchions raise or lower independently of one another (see annotated figure above the independent lift stanchions are located on the left and right side of the device (see Detail A and B) and comprise individual/separate locking .
Regarding claim 10, Barron discloses: the multi-point elevator of claim 1, further comprising a release mechanism (see figures 1-2 elements 29/30/34/35/36/37/38 and see col. 2, ll. 29-45) for unlocking at least one independent lift stanchion (see figure 2 and also see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to allow elements 38 to pass through the orifice (element 30) of outer telescoping sleeve and one of the orifices (element 23) of the inner telescoping tube in order to allow the tubes be unlocked in order to move upward or downward in a vertical direction).
Regarding claim 11, Barron discloses: the multi-point elevator of claim 10, further comprising at least two independent lift stanchions (see Detail A and Detail B in the annotated figure below) wherein the locking mechanism unlocks the at least two independent lift stanchions simultaneously (see annotated figure below showing the locking mechanism attached to two independent lift stanchions (Detail A/B) and also see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to allow elements 38 to pass through the orifice (element 30) of outer telescoping sleeve and one of the orifices (element 23) of the inner telescoping tube in order to allow the tubes be unlocked in order to move upward or downward in a vertical direction, thus unlocking least two independent lift stanchions simultaneously).

    PNG
    media_image2.png
    810
    705
    media_image2.png
    Greyscale

Regarding claim 12, Barron discloses: the multi-point elevator of claim 1, further comprising wherein the first lifting side and the second lifting side raise and lower independently of one another (see annotated figure below comprising wherein the first lifting side (Detail A) and the second lifting side (Detail B) having independent lift stanchions (Detail C) and further comprising individual/separate locking mechanism, thus allowing each side to be raised and lowered independently of one another (see col. 2, ll. 29-45 for raise/lowering operations)).

    PNG
    media_image1.png
    776
    791
    media_image1.png
    Greyscale

Regarding claim 13, Barron discloses: the multi-point elevator of claim 12, further comprising wherein a first end of the first or second lifting side and a second end of the first or second lifting side raise and lower independently of one another (see annotated figure below comprising wherein the first lifting side (Detail A) and the second lifting side (Detail B) which both comprise a first  and second end, having independent lift stanchions (Detail C) and further comprising individual/separate locking mechanism, thus allowing each side to be raised and lowered independently of one another (see col. 2, ll. 29-45 for raise/lowering operations)).
Regarding claim 14, Barron discloses: a method for lifting an object via a multi-lift point elevator (Figures 1-3) comprising: placing a lifting frame (element 10) underneath an object (see col. 1, ll. 8-10 where the prior states that the device is used to have a multitude of different functions to be performed on the top surface of the device during operations).; raising a first lifting side of the lifting frame (see figure 2 shows a lifting side (element 32) and see Detail A in the annotated figure below shows a left side of the device that is lifted which comprises element 32); wherein raising the first lifting side allows at least one inner telescoping tube (element 21/22, see also col. 2, ll. 5-6) of at least one first side independent lift stanchion (see Detail C in the annotated figure below on the first side (Detail A)) affixed to the first lifting side (see Detail C in the annotated figure below affixed to the first lifting side (Detail A)) to slidably move within a first outer telescoping sleeve (element 20/28, see also col. 2, ll. 5-6) and lock into place with respect to the first outer telescoping sleeve (see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to variably engaging (via element 38) in order to allow the tubes to move upward or downward in a vertical direction); raising a second lifting side of the lifting frame (see figure 2 shows a lifting side (element 32) and see Detail B in the annotated figure below shows a left side of the device that is lifted which comprises element 32); wherein raising the second lifting side allows at least one inner telescoping tube (element 21/22, see also col. 2, ll. 5-6) of at least one second side independent lift stanchion (see Detail C in the annotated figure below on the first side (Detail B)) affixed to the second lifting side (see Detail C in the annotated figure below affixed to to slidably move within a second outer telescoping sleeve (element 20/28, see also col. 2, ll. 5-6) and lock into place with respect to the second outer telescoping sleeve (see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to variably engaging (via element 38) in order to allow the tubes to move upward or downward in a vertical direction); disengaging a first lifting side locking mechanism (see figures 1-2 elements 29/30/34/35/36/37/38 and see col. 2, ll. 29-45) securing the at least one inner telescoping tube to the at least one outer telescoping sleeve of the first side lifting stanchion and again raising the first lifting side to allow the at least one inner telescoping tube to slidably move within the outer telescoping sleeve and lock into place with respect to the outer telescoping sleeve (see figure 2 and also see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to allow elements 38 to pass through the orifice (element 30) of outer telescoping sleeve and one of the orifices (element 23) of the inner telescoping tube in order to allow the tubes to move upward or downward in a vertical direction and to be locked into place during operations); disengaging a second lifting side locking mechanism (see figures 1-2 elements 29/30/34/35/36/37/38 and see col. 2, ll. 29-45) securing the at least one inner telescoping tube to the outer telescoping sleeve of the second side lifting stanchion then again raising the second lifting side to allow the at least one inner telescoping tube to slidably move within the outer telescoping sleeve and lock into place with respect to the outer telescoping sleeve (see figure 2 and also see col. 2, ll. 29-45 where the prior art states a mechanism being utilized with the inner telescoping tube (element 22) and the at least one outer telescoping sleeve (element 28) in order to allow elements 38 to pass through the orifice (element 30) of outer telescoping sleeve and one of the orifices (element 23) of the inner telescoping tube in order to allow the tubes to move upward or downward in a vertical direction and to be locked into place during operations); and wherein the above continues until the object is raised to a selected height or elevated at a selected incline (see col. 1 , ll. 4-10 where the prior art states that a telescopic assembly and locking mechanism are used in order to raise the device to a desired position).

    PNG
    media_image1.png
    776
    791
    media_image1.png
    Greyscale


Regarding claim 15, Barron discloses: the method of claim 14, wherein the at least on outer telescoping sleeve and at least one inner telescoping tube are positioned relative to one another (see figure 2 and annotated figure below element 20/28 (outer telescoping sleeve) and element 21/22 (inner telescoping tube) are positioned relative to one another) by inserting a locking mechanism (see figures 1-2 elements 29/30/34/35/36/37/38 and see col. 2, ll. 29-45) through an orifice (see figure 2 element 30, see also col. 2, ll. 19-21) defined in the at least one outer telescoping sleeve and into an orifice see figure 2 element 23, see also col. 2, ll. 6-10) defined into the at least one inner telescoping tube.


    PNG
    media_image2.png
    810
    705
    media_image2.png
    Greyscale

Regarding claim 16, Barron discloses: the method of claim 14, wherein gravity controls lowering the at least one inner telescoping tube (since gravity is constantly acting upon the device during operations, thus it will contribute in controlling lowering the at least one inner telescoping tube during operations).
Regarding claim 17, Barron discloses: the method of claim 14, further comprising wherein the first lifting side has at least two first side independent lift stanchions (see Detail A and B in the annotated figure below) wherein these stanchions raise and lower independently of one another (see annotated figure below showing a two separate mechanism (elements 29/30/34/36/37/38) that interact individually with the respective independent lift stanchions (Detail A or B), thus allowing the user to operate one separate mechanism to raise and lower independently of one another).

    PNG
    media_image2.png
    810
    705
    media_image2.png
    Greyscale

Regarding claim 18, Barron discloses: the method of claim 15, further comprising wherein the second lifting side has at least two second side independent lift stanchions (see Detail A and B in the annotated figure above) wherein these stanchions raise and lower independently of one another (see annotated figure below showing a two separate mechanism (elements 29/30/34/36/37/38) that interact individually with the respective independent lift stanchions (Detail A or B), thus allowing the user to operate one separate mechanism to raise and lower independently of one another).
Regarding claim 19, Barron discloses: the method of claim 14, wherein the second lifting side is raised to be at an equal height with the first lifting side (see col. 1, ll. 4-10 where the prior art states that a telescopic assembly and locking mechanism are used in order to raise the device to a desired position).
Regarding claim 20, Barron discloses: a multi-lift point elevator (Figures 1-3) comprising: a lifting frame (element 10); wherein the lifting frame has an upper lifting surface (element 16); wherein the lifting frame has a lower raising surface (element 24); wherein the upper lifting surface and the lower raising surface are conjoined to one another (see figure 2 and 3 showing element 16 and 24 conjoined to one another); a first lifting side (see figure 2 shows a lifting side (element 32) and see Detail A in the annotated figure below shows a left side of the device that is lifted which comprises element 32); a second lifting side (see figure 2 shows a lifting side (element 32) and see Detail B in the annotated figure below shows a right side of the device that is lifted which comprises element 32); wherein the first lifting side and second lifting side are conjoined to one another (see figure 1 showing the first lifting ; at least two independent lift stanchions (see Detail C in the annotated figure below) affixed to the first lifting side and the second lifting side see Detail C in the annotated figure below affixed to the first lifting side (Detail A) and the second lifting side (Detail B)); wherein the independent lift stanchions comprise at least one telescoping member (element 18, see also col. 2, ll. 5 where the prior art states “telescoping support assembly 18”) comprising at least an outer telescoping sleeve (element 20/28, see also col. 2, ll. 5-6) and at least one inner telescoping tube (element 21/22, see also col. 2, ll. 5-6); and wherein the independent lift stanchions raise and lower independent of one another (see annotated figure below the independent lift stanchions are located on the left and right side of the device (see Detail A and B) and comprise individual/separate locking mechanism, thus the independent lift stanchions raise or lower independently of one another via the locking mechanism).

    PNG
    media_image1.png
    776
    791
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barron (US Patent No. 3,915,102) in view of Amey (US Patent No. 5,435,254).
Regarding claim 3, Barron discloses: the multi-point elevator of claim 2, wherein the at least one contact feature (see col.1, ll. 59-62 where the prior arts states the at contact feature (element 11) has a plastic covering (element 12) formed on the top surface of element 11), but appears to be silent that it comprises a polyurethane pad.
Amey teaches it was known in the art to have wherein the at least one contact feature (element 1) comprises a polyurethane pad (see figure 2 element 13 and see also col. 4, ll. 54-57 where the prior art states “hard polyurethane”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barron to incorporate the teachings of Amey to provide at least one contact feature comprises a polyurethane pad. Doing so allows the user to have a contact feature comprising a polyurethane pad that supports an item to ensure that the device or  item is not damaged or scratched during operations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/08/2021



/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723